Name: Council Regulation (EC) No 1048/98 of 18 May 1998 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and autonomously according a temporary partial suspension from customs duties for certain gas turbines
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering;  energy policy;  economic analysis
 Date Published: nan

 EN Official Journal of the European Communities21. 5. 98 L 151/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1048/98 of 18 May 1998 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff and autonomously according a temporary partial suspension from customs duties for certain gas turbines THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1) established a nomen- clature for goods known as the Combined Nomen- clature'; Whereas Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2) sets out provisions on conditions under which certain goods are eligible on import for favourable tariff treatment by reason of their end-use; Whereas the supply of certain gas turbines to the Community manufacturers of combined heat and power stations is currently to a large extent constituted by imports from outside the Community; whereas the use of such combined heat and power stations is beneficial for the environment; whereas a temporary partial auto- nomous exemption from customs duties should therefore be accorded for such turbines under the end-use arrange- ments for a limited period; Whereas a subheading accompanied by end-use provi- sions should be created in the Combined Nomenclature for these products; whereas the Combined Nomenclature should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 1. Part Two of Annex I to Regulation (EEC) No 2658/ 87 is hereby amended in accordance with the Annex to this Regulation. 2. The amendments to Combined Nomenclature subheadings provided for in this Regulation shall be applicable as Taric subheadings until their insertion into the Combined Nomenclature in accordance with Article 12 of Regulation (EEC) No 2658/87. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1998. For the Council The President LORD SIMON of HIGHBURY (1) OJ L 256, 7. 9. 1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 2509/97 (OJ L 345, 16. 12. 1997, p. 44). (2) OJ L 302, 19. 10. 1992, p. 1. Regulation as last amended by Regulation (EC) No 82/97 of the European Parliament and of the Council (OJ L 17, 21. 1. 1997, p. 1). EN Official Journal of the European Communities 21. 5. 98L 151/2 ANNEX Rate of duty Supple- CN code Description automous (%) conventional (%) mentary unit 1 2 3 4 5  Other gas turbines: 8411 81   Of a power not exceeding 5 000 kW 8411 81 10 to 8411 81 90 (unchanged) 8411 82   Of a power exceeding 5 000 kW: 8411 82 10    (unchanged)    Other:     Of a power exceeding 5 000 kW but not exceeding 20 000 kW: 8411 82 81 (a)      Of a power not exceeding 7 000 kW, for use in combined heat and power stations (*) 14 (z) 5,5 p/st 8411 82 89 (b)      Other 14 5,5 p/st 8411 82 93 to 8411 82 99 (unchanged) (*) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (z) Ad valorem duty rate reduced to 2,5 % on an autonomous basis until 30 June 2000. (a) 1998 Taric code: 8411 82 91*10. (b) 1998 Taric code: 8411 82 91*90.